United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-2053
                                   ___________

Mark S. Moore,                         *
                                       *
             Appellant,                *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Sherry Wise, Caseworker; Fred          * Eastern District of Missouri.
Johnson, Functional Unit Manager;      *      [UNPUBLISHED]
Bill Roger, Assist Caseworker,         *
                                       *
             Appellees.                *
                                  ___________

                          Submitted: November 19, 1997

                               Filed: November 28, 1997
                                   ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

       Mark S. Moore appeals from the district court&s1 28 U.S.C. § 1915(e) dismissal
without prejudice of his action brought pursuant to 42 U.S.C. § 1983. Having reviewed
the record and Moore&s brief, we conclude that the district court judgment was correct




      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.
and that an extended opinion is not necessary. [We note that the dismissal was without
prejudice.] See 8th Cir. R. 47B. The judgment is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-